EXHIBIT  A













[exh101002.gif] [exh101002.gif]



















TWL CORPORATION




COMMON STOCK SUBSCRIPTION AGREEMENT




Restricted Common Stock at $0.03 per Share








Exhibit A-1




--------------------------------------------------------------------------------

COMMON STOCK SUBSCRIPTION AGREEMENT




SUBSCRIPTION AGREEMENT (this “Agreement” or “Subscription”) is made as of the
last date set forth on the signature page hereof between TWL Corporation, a Utah
corporation (the “Company”), and the undersigned (the “Participant”).




W I T N E S S E T H:

WHEREAS, the Company is conducting a private offering (the “Offering”) for sale
of the shares of its common stock (the “Offered Shares”) to persons who qualify
as “accredited investors”, as such term is defined in Rule 501(a) of Regulation
D of the Securities Act of 1933, as amended (the “Securities Act”). The Company
is offering up to 100,000,000 shares (the “Offered Shares”) of its common stock,
no par value per share (the “Common Stock”), on a “best efforts” basis with no
prescribed minimum for up to a maximum of $3,000,000, with an option exercisable
by the Company in its sole discretion to offer up to an additional 100,000,000
Offered Shares for up to an additional $3,000,000, through its Placement Agent,
Chadbourn Securities, Inc. (“Chadbourn”), also on a “best efforts” basis with no
prescribed minimum, for an aggregate maximum Offering total of up to $6,000,000.
 See “Summary of the Offering” in the Confidential Placement Memorandum to which
this Agreement is attached as Exhibit A (such memorandum, together with all
amendments thereof and supplements and exhibits thereto, the “Memorandum”);    




WHEREAS, the price of the Offered Shares will be Three Cents ($0.03) per Offered
Share;




WHEREAS, the Offering shall continue until the earlier to occur of (i) the sale
of all of the Offered Shares; or (ii) July 7, 2007 (the “Offering Period”);
provided, however, that the Company may extend the Offering for an additional
ninety (90) days thereafter in its sole discretion;




WHEREAS, the minimum subscription is for US$50,000 (the “Minimum Subscription”),
although the Company reserves the right to accept subscriptions for less than
US$50,000;




WHEREAS, the Company may conduct one or more subsequent closings at any time
following receipt of the initial subscription, and/or extend the Closing Date by
an additional 90 days, at the Company’s discretion. The Company may accept or
reject subscriptions in its discretion for any reason; and




WHEREAS, the Participant desires to purchase that number of Offered Shares set
forth on the signature page hereof on the terms and conditions hereinafter set
forth.




NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:




1.

Subscription:




(a)

The undersigned Participant hereby irrevocably subscribes for and agrees to
purchase from the Company such number of Offered Shares of restricted Common
Stock of the Company at a purchase price per Offered Share equal to $0.03 (the
“Offering Price”), in accordance with the terms and conditions of this Agreement
and the Memorandum.

  

(b)

Before this Subscription is considered, the Participant must complete, execute
and deliver to the Company the following:




(i)

This Common Stock Subscription Agreement;  




(ii)

The Registration Rights Agreement, attached to the Memorandum as Exhibit B (the
“Rights Agreement”);




(iii)

The Certificate of Accredited Investor Status, attached hereto as Annex A; and








Exhibit A-2




--------------------------------------------------------------------------------

(iv)

The Participant’s check in the amount of $__________ in exchange for _________
Offered Shares purchased, or wire transfer sent according to the Company’s
instructions set forth hereto in Annex B.




(c)

This Subscription is irrevocable by the Participant.




(d)

This Subscription is not transferable or assignable by the Participant.




(e)

This Subscription may be rejected in whole or in part by the Company in its sole
discretion.  In the event this Subscription is rejected by the Company, all
funds and documents tendered by the Participant shall be returned.




(f)

 The Company’s placement agent, Chadbourn Securities, Inc., and/or other
advisors, placement agents, broker dealers and/or finders (collectively the
“Placement Agent”)  shall receive (x) an aggregate advisory fee equal to 8.0% of
the proceeds raised in this Offering from investors introduced to the Company by
Placement Agent, (y) an unallocated expense reimbursement of 2.0% of the
proceeds raised in this Offering from investors introduced to the Company by
Placement Agent, and (z) warrants equal to 10% of the number and type of shares
sold in this Offering from investors introduced to the Company by Placement
Agent, exercisable at the Offering Price.  The Company has also agreed to
indemnify the Placement Agent against certain civil liabilities, including
liabilities under the Securities Act.  The Placement Agent has agreed to offer
the Offered Shares on a “best efforts” basis.   




(g)

This Offering, as defined in the Memorandum, is scheduled to remain open until
the earlier to occur of (i) the sale of all of the Offered Shares; or (ii) July
7, 2007 (the “Closing Date”); provided, however, that the Company, at its sole
election, may extend this Offering up to an additional ninety (90) days.  The
target Offering is for up to 100,000,000 shares of common stock for an aggregate
raise of $3,000,000, and the Company, at its option, may offer up to an
additional 100,000,000 shares of common stock for a total maximum aggregate
raise of $6,000,000; however, this Offering has no prescribed minimum amount and
the Company may accept smaller amounts from participants or have multiple
closings of this Offering.




(h)

Until the registration statement contemplated by the Rights Agreement is
declared effective, Participant hereby agrees not to, and will cause its
affiliates not to, enter into any “put equivalent position” as such term is
defined in Rule 16a-1 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), or short sale position with respect to the Company’s
securities.




(i)

The purchase price is payable by check to the Company’s address set forth in
Section 5 or via a wire transfer instructions set forth in Annex B annexed
hereto.




2.

Representations by Participant.  In consideration of the Company’s acceptance of
the Subscription, Participant makes the following representations and warranties
to the Company and to its principals, jointly and severally, which warranties
and representations shall survive any acceptance of the Subscription by the
Company:




(a)

Prior to the time of purchase of any Offered Shares, Participant received a copy
of the Memorandum.  Participant has carefully reviewed this Agreement, the
Memorandum,  including all exhibits thereto, all reports, schedules, forms
statements and other documents required to be filed thereunder and the Company’s
filings with the Securities and Exchange Commission (the foregoing materials,
together with the Agreement and the Memorandum, and any documents which may have
been made available upon request as reflected therein, collectively referred to
as the “Public Information”). Participant has had the opportunity to ask
questions and receive any additional information from persons acting on behalf
of the Company to verify Participant’s understanding of the terms thereof and of
the Company’s business and status thereof. Participant acknowledges that no
officer, director, broker-dealer, placement agent, finder or other person
affiliated with the Company has given Participant any information or made any
representations, oral or written, other than as provided in the Memorandum and
the Public Information, on which Participant has relied upon in deciding to
invest in the Offered Shares, including without limitation, any information with
respect to future operations of the Company or the economic returns which may
accrue as a result of the purchase of the Offered Shares.








Exhibit A-3




--------------------------------------------------------------------------------

(b)

Participant acknowledges that Participant has not seen, received, been presented
with, or been solicited by any leaflet, public promotional meeting, newspaper or
magazine article or advertisement, radio or television advertisement, or any
other form of advertising or general solicitation with respect to the Offered
Shares.




(c)

The Offered Shares are being purchased for Participant’s own account for
long-term investment and not with a view to immediately re-sell the Offered
Shares.  No other person or entity will have any direct or indirect beneficial
interest in, or right to, the Offered Shares.  Participant or its agents or
investment advisors have such knowledge and experience in financial and business
matters that will enable Participant to utilize the information made available
to it in connection with the purchase of the Offered Shares to evaluate the
merits and risks thereof and to make an informed investment decision.




(d)

The Participant hereby acknowledges that the Offering has not been reviewed by
the United States Securities and Exchange Commission (the “SEC”) nor any state
regulatory authority since the Offering is intended to be exempt from the
registration requirements of Section 5 of the Securities Act, pursuant to
Regulation D.  Participant acknowledges that the Offered Shares have not been
registered under the Securities Act or qualified under the under the securities
laws of any state or other jurisdiction or any other regulatory authority, or
any other applicable blue sky laws, in reliance, in part, on Participant’s
representations, warranties and agreements made herein.  




(e)

Other than the rights specifically set forth in this Subscription and the Rights
Agreement, Participant represents, warrants and agrees that the Company and the
officers of the Company (the “Company’s Officers”) are under no obligation to
register or qualify the Offered Shares under the Securities Act or under any
state securities law, or to assist the undersigned in complying with any
exemption from registration and qualification.




(f)

Participant represents that Participant meets the criteria for participation
because: (i) Participant has a preexisting personal or business relationship
with the Company or one or more of its partners, officers, directors or
controlling persons; or (ii) by reason of Participant’s business or financial
experience, or by reason of the business or financial experience of its
financial advisors who are unaffiliated with, and are not compensated, directly
or indirectly, by the Company or any affiliate or selling agent of the Company,
Participant is capable of evaluating the risk and merits of an investment in the
Offered Shares and of protecting its own interests.




(g)

Participant represents that Participant is an “accredited investor” within the
meaning of Rule 501 of Regulation D under the Securities Act as indicated by the
Participant’s responses to the questions contained in the Certificate of
Accredited Investor Status attached hereto as Annex A, and that the Participant
is able to bear the economic risk of an investment in the Offered Shares.




(h)

The Participant understands that the Company will review this Agreement and is
hereby given authority by the Participant to call Participant’s bank or place of
employment or otherwise review the financial standing of the Participant; and it
is further agreed that the Company, at its sole discretion, reserves the
unrestricted right, without further documentation or agreement on the part of
the Participant, to reject or limit any subscription, to accept subscriptions
for fractional Offered Shares and to close the Offering to the Participant at
any time and that the Company will issue stop transfer instructions to its
transfer agent with respect to such Offered Shares.




(i)

Participant understands that the Offered Shares are illiquid, and until
registered with the Securities Exchange Commission, or an exemption from
registration becomes available, cannot be readily sold as there will not be a
public market for them, and that Participant may not be able to sell or dispose
of the Offered Shares, or to utilize the Offered Shares as collateral for a
loan.  Participant must not purchase the Offered Shares unless Participant has
liquid assets sufficient to assure Participant that such purchase will cause it
no undue financial difficulties, and that Participant can still provide for
current and possible personal contingencies, and that the commitment herein for
the Offered Shares, combined with other investments of Participant, is
reasonable in relation to its net worth.




(j)

Participant understands that the right to transfer the Offered Shares will be
restricted unless the transfer is not in violation of the Securities Act, the
California Securities Law, and any other applicable state securities laws
(including investment suitability standards), that the Company will not consent
to a transfer of the





Exhibit A-4




--------------------------------------------------------------------------------

Offered Shares unless the transferee represents that such transferee meets the
financial suitability standards required of an initial participant, and that the
Company has the right, in its absolute discretion, to refuse to consent to such
transfer.




(k)

Participant has been advised to consult with its own attorney or attorneys
regarding all legal matters concerning an investment in the Company and the tax
consequences of purchasing the Offered Shares, and have done so, to the extent
Participant considers necessary.




(l)

Participant acknowledges that the tax consequences of investing in the Company
will depend on particular circumstances, and neither the Company, the Company’s
Officers, any other investors, nor the partners, shareholders, members,
managers, agents, officers, directors, employees, affiliates or consultants of
any of them, will be responsible or liable for the tax consequences to
Participant of an investment in the Company.  Participant will look solely to
and rely upon its own advisers with respect to the tax consequences of this
investment.




(m)

Participant acknowledges that some of the information in the Memorandum
constitutes “material non-public information” within the meaning of Rule 10b-5
of the Exchange Act.  Participant acknowledges and agrees that Participant is
prohibited from any buying or selling of the Company’s securities on the basis
of this material non-public information until after the information either
becomes publicly available by the Company (such as in a  Report on Form 8-K or
in the Company’s 10-QSB) or ceases to be material, and in no event for at least
thirty (30) days from the date hereof. Participant acknowledges that it is aware
of the restrictions of applicable securities laws, including Regulation FD and
Sections 9 and 10 of the Exchange Act and Rule 10b 5 under the Exchange Act,
relating to the trading in securities of an issuer, including while in
possession of material non public information regarding that issuer.




(n)

All information which Participant has provided to the Company concerning
Participant, including but not limited to, its financial position and its
knowledge of financial and business matters, is truthful, accurate, correct, and
complete as of the date set forth herein.




(o)

Each certificate or instrument representing securities issuable pursuant to this
Agreement will be endorsed with the following legend:




THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED
OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT COVERING SUCH SECURITIES, THE TRANSFER IS MADE IN COMPLIANCE WITH RULE 144
PROMULGATED UNDER SUCH ACT OR THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE
HOLDER OF THESE SECURITIES WHICH IS REASONABLY SATISFACTORY TO THE COMPANY,
STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE
REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.




(p)

The Participant hereby represents that the address of the Participant furnished
by Participant on the signature page hereof is the Participant’s principal
residence if Participant is an individual or its principal business address if
it is a corporation or other entity.




(q)

The Participant represents that the Participant has full power and authority
(corporate, statutory and otherwise) to execute and deliver this Agreement and
to purchase the Offered Shares.  This Agreement constitutes the legal, valid and
binding obligation of the Participant, enforceable against the Participant in
accordance with its terms.




(r)

If the Participant is a corporation, partnership, limited liability company,
trust, employee benefit plan, individual retirement account, Keogh Plan, or
other tax-exempt entity, it is authorized and qualified to invest in the Company
and the person signing this Agreement on behalf of such entity has been duly
authorized by such entity to do so.








Exhibit A-5




--------------------------------------------------------------------------------

(s)

The Participant acknowledges that if he or she is a Registered Representative of
an NASD member firm, he or she must give such firm the notice required by the
NASD’s Rules of Fair Practice, receipt of which must be acknowledged by such
firm in Annex A below.




(t)

The Participant acknowledges that at such time, if ever, as the Offered Shares
are registered with the Securities Exchange Commission, sales of the Offered
Shares will be subject to state securities laws.




(u)

The Participant agrees not to issue any public statement with respect to the
Participant’s investment or proposed investment in the Company or the terms of
any agreement or covenant between them and the Company without the Company’s
prior written consent, except such disclosures as may be required under
applicable law or under any applicable order, rule or regulation.




3.

Representations and Warranties by the Company.  The Company represents and
warrants that:




(a)

Due Incorporation.  The Company is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation and has the requisite corporate power to own its properties and to
carry on its business as now being conducted.  The Company is duly qualified as
a foreign corporation to do business and is in good standing in each
jurisdiction where the nature of the business conducted or property owned by it
makes such qualification necessary, other than those jurisdictions in which the
failure to so qualify would not have a material adverse effect on the business,
operations or financial condition of the Company.




(b)

Outstanding Stock.  The authorized, issued and outstanding capital stock of the
Company prior to the commencement of the Offering is as set forth in the Public
Reports (as defined in the Memorandum) and all issued and outstanding shares of
the Company are validly issued, fully paid and nonassessable. Except as set
forth in the Public Information, there are no outstanding options, warrants,
agreements, convertible securities, preemptive rights or other rights to
subscribe for or to purchase any shares of capital stock of the Company.  Except
as set forth in the Public Information and as otherwise required by law, there
are no restrictions upon the voting or transfer of any of the shares of capital
stock of the Company pursuant to the Company’s Articles of Incorporation (the
“Articles of Incorporation”), By-laws or other governing documents or any
agreement or other instruments to which the Company is a party or by which the
Company is bound.




(c)

Authority; Enforceability.  This Subscription and the Rights Agreement delivered
together with this Subscription or in connection herewith have been duly
authorized, executed, and delivered by the Company and are valid and binding
agreements, enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium, and similar laws of
general applicability relating to or affecting creditors’ rights generally and
to general principles of equity; and the Company has full corporate power and
authority necessary to enter into this Subscription and the Rights Agreement and
to perform its obligations hereunder and under all other agreements entered into
by the Company relating hereto.




(d)

Consents.  No consent, approval, authorization, or order of any court,
governmental agency or body or arbitrator having jurisdiction over the Company,
the National Association of Securities Dealers, Inc., the Over the Counter
Bulletin Board (the “OTC Bulletin Board”), nor the Company’s stockholders is
required for execution of this Subscription, and all other agreements entered
into by the Company relating thereto, including, without limitation, the
issuance and sale of the Offered Shares, and the performance of the Company’s
obligations hereunder and under all such other agreements.




(e)

Non-Disclosure.  The Company agrees not to disclose the name, addresses or any
other information about the Participant, except as required by law; provided,
that the Company may use the name of the Participant for any offering or in any
registration statement filed by the Company, if any, in which the Offered Shares
purchased by Participant are included.




4.

Agreement to Indemnify Company.  Participant hereby agrees to indemnify and hold
harmless the Company, its principals, the Company’s officers, directors
attorneys, employees, affiliates, controlling persons and agents and their
respective heirs, representatives, successors and assigns, from any and all
liabilities, damages, costs and expenses (including actual attorneys’ fees)
which they may incur: (i) by reason of Participant’s failure to fulfill any of
the terms and conditions of this Subscription; (ii) by reason of Participant’s
breach of any of representations,





Exhibit A-6




--------------------------------------------------------------------------------

warranties or agreements contained in this Subscription, the Certificate of
Accredited Investor Status, the Rights Agreement or any other document attached
to the Memorandum or furnished to any of the foregoing in connection with the
purchase of the Offered Shares; (iii) with respect to any and all claims made by
or involving any person, other than Participant personally, claiming any
interest, right, title, power, or authority in respect to the Offered Shares; or
(iv) any sale or distribution of the Offered Shares by the Participant in
violation of the Securities Act or any applicable state securities or “blue sky”
laws.  Participant further agrees and acknowledges that these indemnifications
shall survive any sale or transfer, or attempted sale or transfer, of any
portion of the Offered Shares.




5.

Any notice or other communication given hereunder shall be deemed sufficient if
in writing and sent by registered or certified mail, return receipt requested,
or delivered by hand against written receipt therefor, addressed as follows:




(i)

if to the Company, to:

TWL Corporation

4101 International Parkway

Carrollton, Texas 75007

Attn: Dennis J. Cagan

Telephone: (972) 309-4210

Facsimile: (972) 309-5105




With a copy to (which shall not constitute notice):




Sichenzia Ross Friedman Ference LLP

61 Broadway, 32nd Floor

New York, NY 10006
Attn:  Darrin M. Ocasio, Esq.




(ii)

if to the Participant, to the Participant’s address indicated on the signature
page of this Agreement.

Notices shall be deemed to have been given or delivered on the date of mailing,
except notices of change of address, which shall be deemed to have been given or
delivered when received.

6.

Subscription Binding on Heirs, etc.  This Subscription, upon acceptance by the
Company, shall be binding upon the heirs, executors, administrators, successors
and assigns of the Participant.  If the undersigned is more than one person, the
obligations of the undersigned shall be joint and several and the
representations and warranties shall be deemed to be made by and be binding on
each such person and his or her heirs, executors, administrators, successors,
and assigns.




7.

Execution Authorized.  If this Subscription is executed on behalf of a
corporation, partnership, trust or other entity, the undersigned has been duly
authorized and empowered to legally represent such entity and to execute this
Subscription and all other instruments in connection with the Offered Shares and
the signature of the person is binding upon such entity.




8.

Adoption of Terms and Provisions.  The Participant hereby adopts, accepts and
agrees to be bound by all the terms and provisions hereof.




9.

Except as otherwise provided herein, this Agreement shall not be changed,
modified or amended except by a writing signed by the parties to be charged, and
this Agreement may not be discharged except by performance in accordance with
its terms or by a writing signed by the party to be charged.




10.

Governing Law.  NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE EXECUTED
BY ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT ALL THE TERMS AND
PROVISIONS HEREOF SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED





Exhibit A-7




--------------------------------------------------------------------------------

11.

BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO SUCH STATE’S PRINCIPLES
OF CONFLICTS OF LAW. IN THE EVENT THAT A JUDICIAL PROCEEDING IS NECESSARY, THE
SOLE FORUM FOR RESOLVING DISPUTES ARISING OUT OF OR RELATING TO THIS AGREEMENT
IS THE COURTS STATE OF NEW YORK IN AND FOR THE COUNTY OF NEW YORK OR THE FEDERAL
COURTS FOR SUCH STATE AND COUNTY, AND ALL RELATED APPELLATE COURTS, THE PARTIES
HEREBY IRREVOCABLY CONSENT TO THE JURISDICTION OF SUCH COURTS AND AGREE TO SAID
VENUE.




12.

In order to discourage frivolous claims the parties agree that unless a claimant
in any proceeding arising out of this Agreement succeeds in establishing his
claim and recovering a judgment against another party (regardless of whether
such claimant succeeds against one of the other parties to the action), then the
other party shall be entitled to recover from such claimant all of its/their
reasonable legal costs and expenses relating to such proceeding and/or incurred
in preparation therefor.




13.

The holding of any provision of this Agreement to be invalid or unenforceable by
a court of competent jurisdiction shall not affect any other provision of this
Agreement, which shall remain in full force and effect.  If any provision of
this Agreement shall be declared by a court of competent jurisdiction to be
invalid, illegal or incapable of being enforced in whole or in part, such
provision shall be interpreted so as to remain enforceable to the maximum extent
permissible consistent with applicable law and the remaining conditions and
provisions or portions thereof shall nevertheless remain in full force and
effect and enforceable to the extent they are valid, legal and enforceable, and
no provisions shall be deemed dependent upon any other covenant or provision
unless so expressed herein.




14.

It is agreed that a waiver by either party of a breach of any provision of this
Agreement shall not operate, or be construed, as a waiver of any subsequent
breach by that same party.




15.

The parties agree to execute and deliver all such further documents, agreements
and instruments and take such other and further action as may be necessary or
appropriate to carry out the purposes and intent of this Agreement.




16.

This Agreement may be executed in two or more counterparts each of which shall
be deemed an original, but all of which shall together constitute one and the
same instrument.




17.

Nothing in this Agreement shall create or be deemed to create any rights in any
person or entity not a party to this Agreement.




18.

Investor Information: (This must be consistent with the form of ownership
selected below and the information provided in the Certificate of Accredited
Investor Status (Annex A hereto).




Name (please print):___________________________________________________________




If entity named above,

By: __________________________________________________


Its: __________________________________________________




Social Security or Taxpayer I.D. Number:
________________________________________




Business Address (including zip code):
___________________________________________







Business Phone: _____________________________________________________________

Residence Address (including zip code):
__________________________________________




Residence Phone: _______________________________________________________




All communications to be sent to:




 Business or

 Residence Address





Exhibit A-8




--------------------------------------------------------------------------------

Please indicate below the form in which you will hold title to your interest in
the Offered Shares.  PLEASE CONSIDER CAREFULLY.  ONCE YOUR SUBSCRIPTION IS
ACCEPTED, A CHANGE IN THE FORM OF TITLE CONSTITUTES A TRANSFER OF THE INTEREST
IN THE OFFERED SHARES AND MAY THEREFORE BE RESTRICTED BY THE TERMS OF THIS
SUBSCRIPTION, AND MAY RESULT IN ADDITIONAL COSTS TO YOU.  Participants should
seek the advice of their attorneys in deciding in which of the forms they should
take ownership of the interest in the Offered Shares, because different forms of
ownership can have varying gift tax, estate tax, income tax, and other
consequences, depending on the state of the inves­tor’s domicile and his or her
particular personal circumstances.




 INDIVIDUAL OWNERSHIP (one signature required)




 JOINT TENANTS WITH RIGHT OF SURVIVORSHIP AND NOT AS TENANTS IN COMMON (both or
all parties must sign)




 COMMUNITY PROPERTY (one signature required if interest held in one name, i.e.,
managing spouse; two signatures required if interest held in both names)




 TENANTS IN COMMON (both or all parties must sign)




 GENERAL PARTNERSHIP (fill out all documents in the name of the PARTNERSHIP, by
a PARTNER authorized to sign)




 LIMITED PARTNERSHIP (fill out all documents in the name of the LIMITED
PARTNERSHIP, by a GENERAL PARTNER authorized to sign)




 LIMITED LIABILITY COMPANY (fill out all documents in the name of the LIMITED
LIABILITY COMPANY, by a member authorized to sign)




 CORPORATION (fill out all documents in the name of the CORPORATION, by the
President or other officer authorized to sign)




 TRUST (fill out all documents in the name of the TRUST, by the Trustee, and
include a copy of the instrument creating the trust and any other documents
necessary to show the investment by the Trustee is authorized.  The date of the
trust must appear on the Notarial where indicated.)








Exhibit A-9




--------------------------------------------------------------------------------

Subject to acceptance by the Company, the undersigned has completed this
Subscription Agreement to evidence his/her subscription for participation in the
Offered Shares of the Company, this _______ day of ________________, at
_________________________.




 

PARTICIPANT

 

 

 

(Signature)

 

By:

 

Its:







The Company has accepted this subscription this _____ day of
_________________________




 

“COMPANY”

 

TWL CORPORATION,

a Utah corporation

 

By:

 

Dennis J. Cagan

 

President and CEO

 

 

 

Address for notice:

 

TWL Corporation

4101 International Parkway

Carrollton, Texas 75007

Attn: Dennis J. Cagan








Exhibit A-10




--------------------------------------------------------------------------------

CERTIFICATE OF SIGNATORY




(To be completed if Offered Shares are

being subscribed for by an entity)







I, ____________________________, am the ____________________________ of
__________________________________________ (the “Entity”).




I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Subscription Agreement and to purchase and hold the
Offered Shares, and certify further that the Subscription Agreement has been
duly and validly executed on behalf of the Entity and constitutes a legal and
binding obligation of the Entity.




IN WITNESS WHEREOF, I have set my hand this ________ day of _________________,
2007







_______________________________________

(Signature)





Exhibit A-11




--------------------------------------------------------------------------------

ANNEX A




TWL CORPORATION

CERTIFICATE OF ACCREDITED INVESTOR STATUS




The Subscriber represents and warrants that he, she or it comes within one
category INITIALED below, and that for any category marked, he, she or it has
truthfully set forth, where applicable, the factual basis or reason the
Subscriber comes within that category. ALL INFORMATION IN RESPONSE TO THIS
SECTION WILL BE KEPT STRICTLY CONFIDENTIAL. The undersigned agrees to furnish
any additional information which the Company deems necessary in order to verify
the answers set forth below.




Category A  

The undersigned is an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with his or her spouse, presently
exceeds $1,000,000.




Explanation.  In calculating net worth you may include equity in personal
property and real estate, including your principal residence, cash, short-term
investments, stock and securities.  Equity in personal property and real estate
should be based on the fair market value of such property less debt secured by
such property.




Category B  

The undersigned is an individual (not a partnership, corporation, etc.) who had
an income in excess of $200,000 in each of the two most recent years, or joint
income with his or her spouse in excess of $300,000 in each of those years (in
each case including foreign income, tax exempt income and full amount of capital
gains and losses but excluding any income of other family members and any
unrealized capital appreciation) and has a reasonable expectation of reaching
the same income level in the current year.




Category C  

The undersigned is a director or executive officer of the Company which is
issuing and selling the Shares.




Category D  

The undersigned is a bank; a savings and loan association; insurance company;
registered investment company; registered business development company; licensed
small business investment company (“SBIC”); or employee benefit plan within the
meaning of Title 1 of ERISA and (a) the investment decision is made by a plan
fiduciary which is either a bank, savings and loan association, insurance
company or registered investment advisor, or (b) the plan has total assets in
excess of $5,000,000 or (c) is a self directed plan with investment decisions
made solely by persons that are accredited investors. (describe entity)










Category E  

The undersigned is a private business development company as defined in section
202(a)(22) of the Investment Advisors Act of 1940. (describe entity)













Category F  

The undersigned is either a corporation, partnership, Massachusetts business
trust, or non-profit organization within the meaning of Section 501(c)(3) of the
Internal Revenue





Annex A-1




--------------------------------------------------------------------------------

Code, in each case not formed for the specific purpose of acquiring the Shares
and with total assets in excess of $5,000,000. (describe entity)







Category G

The undersigned is a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Shares, where the purchase is directed
by a “sophisticated investor” as defined in Regulation 506(b)(2)(ii) under the
Act.




Category H

The undersigned is an entity (other than a trust) in which all of the equity
owners are “accredited investors” within one or more of the above categories.
 If relying upon this Category alone, each equity owner must complete a separate
copy of this Agreement.  (describe entity)







Category I  

The undersigned is not within any of the categories above and is therefore not
an accredited investor.

The undersigned agrees that the undersigned will notify the Company at any time
on or prior to the closing in the event that the representations and warranties
in this Agreement shall cease to be true, accurate and complete.

NASD AFFILIATION




Are you affiliated or associated with an NASD member firm (please check one):

Yes _________

No __________

If Yes, please describe:

_____________________________________________________________________________________

_____________________________________________________________________________________

_____________________________________________________________________________________




*If Subscriber is a Registered Representative with an NASD member firm, have the
following acknowledgment signed by the appropriate party:

The undersigned NASD member firm acknowledges receipt of the notice required by
Article 3, Sections 28(a) and (b) of the Rules of Fair Practice.

_________________________________

Name of NASD Member Firm




By: ______________________________

Authorized Officer




Date: ____________________________




The undersigned is informed of the significance to the Company of the foregoing
representations and answers contained in the Certificate of Accredited Investor
Status and such answers have been provided under the





Annex A-2




--------------------------------------------------------------------------------

assumption that the Company will rely on them.







IN WITNESS WHEREOF, the undersigned has executed this Certificate of Accredited
Investor Status effective as of __________________, 2007.










Name of Participant




By: ________________________

Name: ______________________

Title: _______________________











































[Signature Page to Certificate of Accredited Investor Status]





Annex A-3




--------------------------------------------------------------------------------

ANNEX B




TWL CORPORATION




WIRE TRANSFER INSTRUCTIONS







Account Name:      

Account #:             




Bank:              

Wells Fargo Bank        

Routing #:    

        111 900 659        

Address:          

5938 W Northwest Hwy

                        

Dallas, TX 75225       




It is essential that each investor who sends a check or wires money indicate
his, her or its name to ensure proper credit. Common Stock Subscription
Agreements are not binding on us until accepted by the Company. The Company
reserves the right to reject, in whole or in part, in its sole discretion, any
subscription.  If the Company rejects all or a portion of any subscription, a
check will be promptly mailed to the subscriber for all, or the appropriate
portion of, the amount submitted with such subscriber’s subscription.








Annex B-1


